ORDER

PER CURIAM
James Schmersahl (Appellant) appeals the order and judgment of the Circuit Court of St. Louis County finding in favor of Michael Lazaroff (Respondent). In its judgment, the trial court concluded that the parties’ partnership to promote themed leisure cruises was dissolved in July 2012 and' that the parties did not enter into a subsequent enforceable partnership agreement. The trial court also' found that the partnership was equitably dissolved. In five points on appeal, Appellant argues that the trial court erred in: 1) finding in favor of Respondent on Appellant’s counterclaims; 2) finding that the dissolution of the partnership barred Appellant’s counterclaims because .Respondent did not plead such as an affirmative defense; 3) concluding that Appellant “substantially repudiated” the partnership; 4) finding that the partnership was equitably dissolved; and 5) failing to follow the bifurcation order. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).